UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6115



REGINA ANNETTE SAUNDERS,

                                             Petitioner - Appellant,

          versus


WENDY HOBBS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-499-AM)


Submitted:     February 10, 2000         Decided:    February 14, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Regina Annette Saunders, Appellant Pro Se. Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Regina Annette Saunders seeks to appeal the district court’s

order denying relief on her petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).    We have reviewed the record and the

district court’s opinion and find no reversible error.     Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the district court. See Saunders v. Hobbs,

No. CA-97-499-AM (E.D. Va. Dec. 22, 1998); see also Transcript of

Hearing of December 11, 1998, at pp. 120-24 (reasoning of district

court from the bench).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2